In an action, inter alia, to permanently enjoin defendants from terminating plaintiff’s Volvo dealership, plaintiff appeals from an order of the Supreme Court, Westchester County, entered January 3, 1980, which denied its motion pursuant to section 198 of the General Business Law for a preliminary injunction. Order reversed, without costs or disbursements, and motion for a preliminary injunction granted. The parties are directed to complete all discovery and to proceed to trial within 45 days after entry of the order to be made hereon, in accordance with the decision herein. Under the particular circumstances of this case, we find that if a preliminary injunction is not granted, the relative hardship which would be suffered by plaintiff greatly outweighs any benefit which might accrue to defendants. In view of the conflicting papers and affidavits submitted by the parties, we find that there exist many factual issues which can only be resolved at trial. We therefore conclude that the status quo should be preserved pending an early trial of the issues. Plaintiff is directed to file a note of issue, pay all necessary fees and the parties are directed to proceed to trial within 45 days after entry of the order to be made hereon. Mollen, P. J., Hopkins, Damiani and Mangano, JJ., concur. [102 Misc 2d 570.]